DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted August 3, 2021.  Claims 1, 15, and 19 – 20 are amended.  Claims 13 and 18 were previously cancelled. Claims 1 – 12, 14 – 17, and 19 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Claim Objections
The objection to Claim 20 is withdrawn based upon the amendment submitted August 3, 2021 and incorporated herein. 

Claim Rejections - 35 USC § 101
The rejection of claims 1 — 20 under 35 U.S.C. § 101 was withdrawn in the Office Action mailed May 5, 2021, and incorporated herein. The limitations of the amended claims correlate to USPTO example 39.

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 12, 14 – 17, and 19 – 20 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art.

Allowable Subject Matter
Claims 1 – 12, 14 – 17, and 19 – 20 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted March 10, 2020, with respect to claims 1, 4 – 8, 10 – 14, and 17 – 20, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claim 1 is amended to recite “multiplying an input received by a second masking node of the health care outcome masking layer from the plurality of hidden layers by one in response to the characteristic of the patient indicating that the patient is susceptible to a health care outcome corresponding to the second masking node.” In view of the previously claimed limitations, the inclusion of these limitations would require an unreasonable combination 
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 1, 8, and 14; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claim 1, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 2 – 12, 14, 16 – 17, and 20, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626